In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 14-581V
                                    Filed: March 9, 2015

* * * * * * * * * * * * * *                *
ASHLEY BURKART,                            *              UNPUBLISHED
                                           *              Special Master Dorsey
               Petitioner,                 *
                                           *
v.                                         *
                                           *              Decision on Proffer; Damages;
SECRETARY OF HEALTH                        *              Tetanus-Diphtheria-Acellular
AND HUMAN SERVICES,                        *              Pertussis (TDAP) Vaccine; Shoulder
                                           *              Injury Related to Vaccine
               Respondent.                 *              Administration (SIRVA)
                                           *
* * * * * * * * * * * * * * *
Thomas P. Gallagher, Somers Point, NJ, for petitioner.
Jennifer Leigh Reynaud, United States Department of Justice, Washington, DC, for respondent.

                             DECISION AWARDING DAMAGES1

         On July 9, 2014, Ashley Burkart (“petitioner”) filed a petition for compensation pursuant
to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that she received a tetanus-diphtheria-acellular pertussis (TDaP) vaccination in
her left shoulder on September 2, 2012, and subsequently suffered a shoulder injury related to
vaccine administration (SIRVA) as a result of the TDaP vaccination. See Petition at
Introduction.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
        On October 27, 2014, respondent filed a report pursuant to Vaccine Rule 4(c) conceding
that petitioner is entitled to compensation in this case. Respondent’s Report at 4-5. Specifically,
respondent agreed that the alleged injury was consistent with shoulder injury related to vaccine
administration (“SIRVA”). Id. at 4.

        On March 7, 2015, respondent filed a Proffer on Award of Compensation (“Proffer”). In
the Proffer, respondent represented that petitioner agrees with the proffered award. Based on the
record as a whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards petitioner:

       A lump sum payment of $35,000.00, in the form of a check payable to petitioner,
       Ashley Burkart. Respondent states that petitioner is a competent adult and that
       guardianship is not required in this case. This amount accounts for all elements of
       compensation under 42 U.S.C. § 300aa-15(a) to which petitioner would be entitled.

Proffer ¶ II.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT herewith.3

        IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


ASHLEY BURKART,

               Petitioner,
v.
                                                      No. 14-581V
SECRETARY OF HEALTH AND                               Special Master Dorsey
HUMAN SERVICES,                                       ECF

               Respondent.


                       PROFFER ON AWARD OF COMPENSATION

I.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$35,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $35,000.00 in the form of a check payable to petitioner. 1

Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              BENJAMIN C. MIZER
                                              Acting Assistant Attorney General




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.


                                                 1
                      RUPA BHATTACHARYYA
                      Director
                      Torts Branch, Civil Division

                      VINCENT J. MATANOSKI
                      Deputy Director
                      Torts Branch, Civil Division

                      HEATHER L. PEARLMAN
                      Senior Trial Attorney
                      Torts Branch, Civil Division

                       s/ Jennifer L. Reynaud
                      JENNIFER L. REYNAUD
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel: (202) 305-1586

Date: March 7, 2015




                         2